

113 S2465 RS: Albuquerque Indian School Land Transfer Act
U.S. Senate
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 543113th CONGRESS2d SessionS. 2465IN THE SENATE OF THE UNITED STATESJune 11, 2014Mr. Udall of New Mexico (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsAugust 26, 2014Reported, under authority of the order of the Senate of August 5 (legislative day, August 1), 2014,
			 by Mr. Tester, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo require the Secretary of the Interior to take into
		  trust 4 parcels of Federal land for the benefit of certain Indian Pueblos in
		  the State of New Mexico.1.Short titleThis Act may be cited as the
			 Albuquerque Indian School Land
			 Transfer Act.2.DefinitionsIn this Act:(1)19
			 PueblosThe term 19 Pueblos means the New Mexico
			 Indian Pueblos of—(A)Acoma;(B)Cochiti;(C)Isleta;(D)Jemez;(E)Laguna;(F)Nambe;(G)Ohkay Owingeh
			 (San Juan);(H)Picuris;(I)Pojoaque;(J)San
			 Felipe;(K)San
			 Ildefonso;(L)Sandia;(M)Santa Ana;(N)Santa
			 Clara;(O)Santo
			 Domingo;(P)Taos;(Q)Tesuque;(R)Zia; and(S)Zuni.(2)MapThe
			 term map means the map entitled Bureau of Indian
			 Affairs—Southwest Region Division of Land Titles & Records: BLM Surveys
			 Within Town of Albuquerque Grant—Albuquerque Indian School and dated
			 August 7, 2013.(2)MapThe term map means the map entitled The Town of Albuquerque Grant, Bernalillo County, within Township 10 North, Range 3 East, of the
			 New Mexico Principal Meridian, New Mexico—Metes and Bounds Survey and dated August 12, 2011.(3)SecretaryThe
			 term Secretary means Secretary of the Interior.3.Land taken into trust for benefit of 19
			 Pueblos(a)Action by Secretary(1)In generalThe Secretary shall take into trust all
			 right, title, and interest of the United States in and to the Federal land
			 described in subsection (b) for the benefit of the 19 Pueblos immediately
			 after
			 the Secretary determines that the requirements of the National
			 Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) have been satisfied regarding
			 the
			 trust acquisition of the Federal land.(2)AdministrationThe Secretary shall—(A)take such action as the Secretary
			 determines to be necessary to document the transfer under paragraph (1);
			 and(B)appropriately assign each applicable
			 private and municipal utility and service right or agreement.(b)Description of landThe Federal land referred to in subsection
			 (a)(1) is the 4 tracts of Federal land, the combined acreage of which is
			 approximately 11.11 acres, that were historically part of the Albuquerque
			 Indian School, more particularly described as follows:(1)Abandoned Indian School
			 RoadThe approximately 0.83 acres located in sec. 7 and sec. 8 of
			 T. 10 N., R. 3 E., of the New Mexico Principal Meridian in Albuquerque,
			 New
			 Mexico, as identified on the map.(2)Southern part tract DThe
			 approximately 6.18 acres located in sec. 7 of T. 10 N., R. 3 E., of the
			 New
			 Mexico Principal Meridian in Albuquerque, New Mexico, as identified on the
			 map.(3)Tract 1The approximately 0.41 acres located in
			 sec. 7 of T. 10 N., R. 3 E., of the New Mexico Principal Meridian in
			 Albuquerque, New Mexico, as identified on the map.(4)Western part
			 tract BThe approximately 3.69 acres located in sec. 7 of T. 10
			 N., R. 3 E., of the New Mexico Principal Meridian in Albuquerque, Mexico,
			 as
			 identified on the map.(c)SurveyThe Secretary shall conduct a survey of the
			 Federal land to be transferred consistent with subsection (b) and may make
			 minor corrections to the survey and legal description of the Federal land
			 described in subsection (b) as the Secretary determines to be necessary to
			 correct clerical, typographical, and surveying errors.(d)Use of landThe Federal land taken into trust under
			 subsection (a) shall be used for the educational, health, cultural,
			 business,
			 and economic development of the 19 Pueblos.(e)Limitations and conditionsThe Federal land taken into trust under
			 subsection (a) shall remain subject to any private or municipal
			 encumbrance,
			 right-of-way, restriction, easement of record, or utility service
			 agreement in
			 effect on the date of enactment of this Act.(f)Bureau of Indian Affairs use(1)In generalThe 19 Pueblos shall allow the Bureau of Indian Affairs to continue to use the land taken into
			 trust under subsection (a) for the facilities and purposes as in existence
			 on the date of enactment of this Act, in accordance with paragraph (2).(2)RequirementsThe use by the Bureau of Indian Affairs under paragraph (1) shall—(A)be free of any rental charge; and(B)continue until such time as the Secretary determines there is no further need for the existing
			 Bureau of Indian Affairs facilities.4.Effect of other laws(a)In generalSubject to subsection (b), Federal land
			 taken into trust under section 3(a) shall be subject to Federal laws
			 relating
			 to Indian land.(b)GamingNo class I gaming, class II gaming, or
			 class III gaming (as defined in section 4 of the Indian Gaming Regulatory
			 Act
			 (25 U.S.C. 2703)) shall be carried out on the Federal land taken into
			 trust
			 under section 3(a).August 26, 2014Reported with amendments